Citation Nr: 1806173	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for acne vulgaris.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for osteoarthritis of the feet.

5.  Entitlement to service connection for essential tremors.

6.  Entitlement to service connection for asthma, to include as secondary to perennial allergic rhinosinusitis.

7.  Entitlement to service connection for perennial allergic rhinosinusitis.

8.  Entitlement to service connection for residuals of a right ankle sprain.

9.  Entitlement to service connection for right knee chondromalacia patella.


10.  Entitlement to service connection for bilateral bunionectomy, to include as secondary to pes planus.

11.  Entitlement to an initial compensable rating for bilateral pes planus.

12.  Entitlement to an initial compensable rating for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran has provided active and reserve service for many years.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized some of the issues on appeal as above to better reflect the allegations made by the Veteran.

In July 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case was previously before the Board in October 2016 and May 2017.  At both times, the Board remanded the Veteran's claims for further development, to include scheduling a hearing before the Board.  

The issues of entitlement to an initial compensable rating for bilateral pes planus; entitlement to an initial compensable rating for a low back disability; entitlement to service connection for anxiety; entitlement to service connection for osteoarthritis of the feet; entitlement to service connection for essential tremors; entitlement to service connection for asthma, to include as secondary to perennial allergic rhinosinusitis; entitlement to service connection for perennial allergic rhinosinusitis; entitlement to service connection for residuals of a right ankle sprain; entitlement to service connection for right knee chondromalacia patella; and entitlement to service connection for bilateral bunionectomy, to include as secondary to pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2017 hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her service connection claims for acne vulgaris and GERD. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for acne vulgaris have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to service connection for GERD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, at the July 2017 Board hearing, the Veteran expressly withdrew her appeal with regard to the issues of entitlement to service connection for acne vulgaris and entitlement to service connection for GERD prior to promulgation of an appellate decision; hence, there remains no allegation of error of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are, therefore, dismissed.


ORDER

The appeal of the claim for entitlement to service connection for acne vulgaris is dismissed.

The appeal of the claim for entitlement to service connection for GERD is dismissed.


REMAND

The Veteran claims that her service-connected low back disability and bilateral pes planus are more severe than indicated by her current noncompensable evaluations.  The last VA examinations of record for these disabilities were provided in July 2008, more than nine years prior to the date of this decision.  New examinations should be provided.

At her hearing, the Veteran indicated that she was receiving treatment for her back from West Shore Medical in Muskegon, Michigan in July 2017.  These records should be obtained.  The Veteran should also be requested to identify and authorize VA to obtain, records from any private or VA treatment she has received during the course since 1989. 

Regarding the Veteran's service connection claims, the Board needs more information about her Reserve service before it can decide these claims.  Outside of periods of active service, the Veteran has served, and continues to serve, in the Reserves.  This service includes service in Alabama from approximately 2008-2010, in Oklahoma from approximately 2010-2012, in Louisiana from 2012-2015, and currently in Michigan.  The AOJ should verify the Veteran's service through the present date, including all periods of active service, active duty for training, and inactive duty for training; and then should seek to obtain any treatment records from the units that have not yet been obtained.

In addition, the Veteran testified in a July 2017 Board hearing that her perennial allergic rhinosinusitis resulted from asbestos exposure during her active service in Birmingham, Alabama from 2004 to 2008.  Personnel records are not currently associated with the claims file to support the Veteran's alleged asbestos exposure.  As such, further efforts should be made to verify the Veteran's claimed exposure.

Further, the Veteran asserts that her bilateral bunion disability was caused by her service-connected bilateral pes planus and that she has service-related osteoarthritis of the feet.  The Veteran also contends that her asthma is related to her perennial allergic rhinosinusitis.  In addition, she claims that her pre-existing right knee chondromalacia patella was aggravated by service.  Finally, she also testified that her right ankle, which was sprained in service in 1992, is much worse now than it was when the 2008 VA examiner did not find that the Veteran had a current ankle disability.  New examinations are warranted to determine the merits of the Veteran's assertions, as the July 2008 VA examinations are either outdated regarding these claims or did not address these specific contentions.

Regarding the Veteran's anxiety claim, there is conflicting evidence as to whether she has had a diagnosis of an anxiety disorder and, if so, whether it either began during or was otherwise caused by her military service.  There is also evidence of psychiatric issues prior to service.  A VA examination is warranted to diagnose any mental disorders and opine as to the etiology of any disorder found.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of her low back disability.

2.  Schedule the Veteran for a VA examination to determine the current severity of her bilateral pes planus.  

3.  Verify the Veteran's military service since the beginning of her military career through the present day, including dates of all periods of active service, active duty for training, and inactive duty for training. 

4.  Obtain all outstanding VA treatment records, private treatment records, service treatment records, and service personnel records through the present day, including from her reserve units in Alabama, Oklahoma, Louisiana, and Michigan.  

5.  Contact the National Personnel Records Center (NPRC), or other appropriate records repository, in order to verify asbestos exposure.

6.  Conduct any development that logically flows from verifying the Veteran's service dates, obtaining outstanding records, and verifying asbestos exposure, to include obtaining additional examinations if necessary or adding additional examination instructions not covered by the following directives.  

7.  Schedule the Veteran for a foot examination.  The examiner should diagnose any foot disabilities, to include osteoarthritis and any current residuals of the Veteran's bilateral bunionectomy.  For each disability diagnosed, provide the following opinions:

a) Is it at least as likely as not (50 percent or greater) that the disability either began during or was otherwise caused by her military service, to include periods of ACDUTRA. Why or why not?  

b) Is it at least as likely as not (50 percent or greater) that either osteoarthritis of the foot, or bunions were caused by her service-connected pes planus.  Why or why not?  

c) Is it at least as likely as not (50 percent or greater) that either osteoarthritis of the foot, or bunions were aggravated by her service-connected pes planus.  Why or why not?  

If aggravation is found, the examiner should identify a baseline level of severity of the disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.  If such cannot be done, it should be explained why.  

If a diagnosis of osteoarthritis is made, the examiner should also discuss whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that arthritis of was manifested to a compensable degree within one year of separation from active service?  Why or why not? 
 
8.  Schedule the Veteran for a respiratory examination.  The examiner should determine whether the Veteran has asthma.  If a diagnosis of asthma is found, please address the following questions:

a) Is it at least as likely as not (50 percent or greater) that asthma began during or was otherwise caused by the Veteran's military service, to include periods of ACDUTRA?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that asthma was caused by perennial allergic rhinosinusitis?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that asthma was aggravated by perennial allergic rhinosinusitis.  Why or why not?

If aggravation is found, the examiner should identify a baseline level of severity of the disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.  If such cannot be done, it should be explained why.  

9.  Schedule the Veteran for a right knee examination.  The examiner should determine whether the Veteran has a current right knee disability.   If a diagnosis of chondromalacia patella is made, opine as to whether such disability clearly and unmistakably pre-existed the Veteran's active service, to include periods of ACDUTRA, and, if so, whether the disability was clearly and unmistakably not aggravated by service, (meaning that it was not permanently aggravated beyond the natural progression of the condition).  Why or why not? 

For any current right knee diagnosis that did not clearly and unmistakably pre-exist active service, opine as to whether it is at least as likely as not (50 percent or better probability) that such disability was caused by the Veteran's active service, to include periods of ACDUTRA.  Why or why not? 

10.  Schedule the Veteran for a right ankle examination.  The examiner should determine whether the Veteran has a current right ankle disability.  If a current right ankle disability is found, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that her current right ankle disability either began during or was otherwise caused by her military service, to include periods of ACDUTRA, and to include as a result of her right ankle sprain in 1992.  Why or why not?

11.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The examiner should diagnose any acquired psychiatric disability to include anxiety.  If a diagnosis of an acquired psychiatric disability is made, opine as to whether such disability clearly and unmistakably pre-existed the Veteran's active service, and, if so, whether the disability was clearly and unmistakably not aggravated by service, to include periods of ACDUTRA (meaning that it was not permanently aggravated beyond the natural progression of the condition).  Why or why not? 

For any current acquired psychiatric disability that did not clearly and unmistakably pre-exist active service, opine as to whether it is at least as likely as not (50 percent or better probability) that such disability either began during or was otherwise caused by her military service, to include periods of ACDUTRA.  Why or why not? 
 
12.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


